SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

941
CA 15-00406
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


CORY ANDERSON, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

PHILIP E. PECK, DEFENDANT-APPELLANT.


BARTH SULLIVAN BEHR, BUFFALO (LAURENCE D. BEHR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PUGATCH & NIKOLIS, MINEOLA (PHILLIP P. NIKOLIS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Wayne County (Daniel
G. Barrett, A.J.), entered July 17, 2014. The order denied
defendant’s motion for summary judgment dismissing plaintiff’s
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court